Citation Nr: 0834701	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  06-10 958A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
back disorder claimed as osteoarthritis of the back.

2.  Entitlement to service connection for a left elbow 
disorder, claimed as osteoarthritis of the left elbow.

3.  Entitlement to service connection for a right leg 
disorder, claimed as osteoarthritis of the right leg.

4.  Entitlement to service connection for a right knee 
disorder, claimed as osteoarthritis of the right knee.

5.  Entitlement to service connection for a right foot 
disorder, claimed as osteoarthritis of the right foot.  



ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to October 
1967 and June 1969 to June 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

In March 2008, the Board remanded these matters to the RO to 
provide proper notice for the request to reopen the service-
connection claim for a back disorder and a VA examination for 
the other claimed disorders.  After accomplishing the 
requested actions to the extent possible, the RO continued 
the denial of each claim (as reflected in the June 2008 
supplemental statement of the case (SSOC)) and returned these 
matters to the Board for further appellate consideration.


FINDINGS OF FACT

1.  In September 1996, the RO denied the claim of entitlement 
to service connection for a back disorder.  The veteran did 
not file a substantive appeal for this decision.

2.  Evidence associated with the claims file subsequent to 
the September 1996 rating decision is not material and does 
not raise a reasonable possibility of substantiating the 
veteran's claim of entitlement to service connection for a 
back disorder.

3.  The competent medical evidence shows that the veteran is 
not diagnosed with a left elbow disorder.
4.  The competent medical evidence shows that the veteran is 
not diagnosed with a right leg disorder.

5.  The competent medical evidence shows that the veteran is 
not diagnosed with a right knee disorder.

5.  The competent medical evidence shows that the veteran is 
not diagnosed with a right foot disorder.


CONCLUSIONS OF LAW

1.  The September 1996 rating decision on the service-
connected claim for a back disorder is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2007).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a back disorder is not new and 
material, and therefore, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156 
(2007).

3.  A left elbow disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).

4.  A right leg disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).

5.  A right knee disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).  

5.  A right foot disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

A February 2005 VCAA letter informed the appellant of what 
evidence was required to substantiate his claims for service 
connection for osteoarthritis of the left elbow, right leg, 
right foot and right knee.  This letter also informed him of 
his and VA's respective duties for obtaining evidence.  The 
VCAA letter requested the veteran to provide any evidence in 
his possession and he was informed that it was ultimately his 
responsibility to ensure that VA received any evidence not in 
the possession of the Federal government.  

The veteran was also informed of the disability rating and 
the effective date; however, this portion of the duty to 
notify was satisfied subsequent to the initial AOJ decision 
by way of a letter sent to the veteran in April 2008.  The 
Board finds that this error was not prejudicial to the 
veteran because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of the supplemental statement 
of the case issued in June 2008 after the notice was 
provided.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement 
of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  The veteran will not be 
prejudiced by the Board proceeding to decide his claims, as 
the timing error did not affect the essential fairness of the 
adjudication.  

In regards to the request to reopen the claim of entitlement 
to service connection for a back disorder, the Board notes 
that the in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
U.S. Court of Appeals for Veterans Claims clarified VA's duty 
to notify in the context of claims to reopen.  With respect 
to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial. 

An April 2008 notice letter provided to the veteran included 
the criteria for reopening the previously denied claim of 
entitlement to service connection for a back disorder, the 
criteria for establishing service connection, and information 
concerning why the claim was previously denied.  The veteran 
was informed specifically of what evidence he was required to 
provide to reopen the claim and establish service connection 
for his back disorder.  This letter also notified the veteran 
of his and VA's respective duties for obtaining evidence.  
The Board recognizes that this information was provided to 
the veteran subsequent to the initial denial of his claim to 
reopen.  This error was not prejudicial to the veteran 
because the actions taken by VA after providing the notice 
have essentially cured the error in the timing of notice.  
Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but also the AOJ 
readjudicated the case by way of the June 2008 supplemental 
statement of the case, which was issued after the notice was 
provided.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement 
of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  Accordingly, it is not 
prejudicial to the veteran for the Board to proceed in 
deciding this appeal as the timing error did not affect the 
essential fairness of the adjudication.  

With regard to the duty to assist, the claims file contains 
some of the veteran's service medical records, VA treatment 
records and a VA examination.  Additionally, the claims file 
contains the veteran's statements in support of his claim.  
The VA received copies of the veteran's medical records from 
the VAMC in Jackson as requested in the veteran's claim.  The 
veteran received a VA examination and nexus opinion in 
December 2001 and in May 2008.  

The Board recognizes that the veteran's service medical 
records from June 1962 to October 1967 and from June 1969 to 
April 1983 are unavailable.  Requests for service medical 
records were made to the service department in September 
1985, February 1996, August 1996, and August 2005.  The RO 
made a formal finding of the unavailability of the veteran's 
service medical records in January 2006.  The VA notified the 
veteran in the statement of the case dated February 2006 that 
the VA was unsuccessful in locating his missing service 
medical records and that they were only able to obtain his 
last two years of service.  However, the VA did obtain copies 
of the veteran's personnel records.  Particularly in cases 
where, as here, a veteran's service medical records have been 
lost or destroyed, VA has a heightened duty to assist the 
veteran in development of his claim, to include identifying 
for the veteran the types of alternate or collateral sources 
of evidence that may assist in substantiating his claim, such 
as statements from service medical personnel and "buddy" 
certificates or affidavits.  See Dixon v. Derwinski, 3 Vet. 
App. 261 (1992).  Further, the United States Court of Appeals 
for Veterans Claims (Court, CAVC) has held that in cases 
where records once in the hands of the government are lost, 
the Board has a heightened obligation to explain its findings 
and conclusions and to consider carefully the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  This increases the VA's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46, 51 
(1996).

There is no indication in the file that there are additional 
relevant records that have not been obtained.  Based on the 
foregoing, the Board finds that all relevant facts have been 
developed properly and sufficiently in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim. 

II.  Merits of the Claim to Reopen

An unappealed rating decision in September 1996 denied the 
veteran's claim of entitlement to service connection for a 
back condition on the basis that the competent medical 
evidence of record failed to establish any relationship 
between the veteran's current back condition and any disease 
or injury in service.  The relevant evidence of record at the 
time of the September 1996 rating decision consisted of 
service treatment records from April 1983 to June 1985, and a 
February 1996 VA examination report.  The veteran did not 
file a notice of disagreement within the required time 
period.  Therefore, the September 1996 rating decision is 
final based on the evidence then of record.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.   
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.

In September 2004, a claim to reopen the issue of entitlement 
to service connection for a back disorder was received.  
Evidence of record received since the February 1996 rating 
decision includes an April 1979 service medical examination, 
VA treatment records, VA examinations and lay statements.  
The VA treatment records provide a current diagnosis of a 
back disability.  The Board finds that the VA treatment 
records are not considered new because the records are 
cumulative and redundant of evidence used in the September 
1996 rating decision.  In addition, the April 1979 service 
medical examination is not considered new evidence, as the 
information is redundant with other service treatment records 
that the RO considered in the September 1996 rating decision.  
However, the VA opinions dated in December 2001 and May 2008 
are considered "new" in that the opinions were not of 
evidence at the time of the rating decision.  Nonetheless, 
that evidence is not material because it does not relate to 
the unestablished fact of competent medical evidence 
indicating that the veteran's current back disorder is 
etiologically related to military service, which is necessary 
to substantiate the claim.  

Accordingly, having determined that material evidence has not 
been submitted, the veteran's request to reopen the claim for 
service connection for a back disorder is not warranted.
III.  Merits of the Claims for Service Connection

The veteran claims service connection for osteoarthritis of 
his left elbow, right foot, right leg, and right knee.  In 
addition, the veteran related his current osteoarthritis of 
his left elbow, right foot, right leg and right knee to his 
service-connected osteoarthritis of the right shoulder.  The 
RO denied these claims in an April 2005 rating decision.  The 
veteran appeals this decision.

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, service connection may be presumed 
for certain chronic diseases, such as arthritis, that are 
manifested to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309(a).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Service connection for a claimed disability may be 
established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service-connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  See 38 
C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc) reconciling Leopoldo v. Brown, 4 Vet. App. 
216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

In assessing the veteran's service connection claims for 
osteoarthritis of the left elbow, right leg, right knee and 
right foot, the Board must first determine whether the 
veteran was diagnosed with the claimed disabilities.  There 
is no indication in the medical records that the veteran is 
currently diagnosed with any disability of the left elbow, 
right leg, right knee and right foot, including 
osteoarthritis.  A May 2008 VA examination reported that the 
evaluation and x-rays of the veteran's left elbow, right leg, 
right knee and right foot were normal.  The examiner noted 
that he found no objective evidence of impairment concerning 
any of the examined areas and that he believed that the 
veteran did not have any significant physical impairment at 
the time of examination despite the veteran's subjective 
complaints.  An x-ray of the veteran's knee revealed that he 
had mild narrowing of the medial joint space compartment.  
See VA radiological report dated December 2001.  However, 
there was no medical diagnosis of degenerative changes or 
osteoarthritis of the right knee.  

The Board recognizes that VA treatment reports note that the 
veteran was being treated for arthralgia.  See VA medical 
records dated July 2004, January 2005, and March 2005.  The 
Board observes that Dorland's Illustrated Medical Dictionary, 
152 (31st ed. 2007), defines "arthralgia" as "pain in a 
joint."  In light of such definition, the Board finds that 
the diagnosis of arthralgia is not competent evidence of a 
disorder of the left elbow, right leg, right knee and right 
foot.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) (holding that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted), appeal dismissed, 259 F.3d 1356 
(Fed. Cir. 2001).   There is no other medical evidence of 
record that indicates the veteran is diagnosed with a left 
elbow, right leg, right knee or right foot disability. 

The only evidence supporting a finding of a current diagnosis 
of left elbow, right leg, right knee or right foot 
disabilities consist of the lay statements from the veteran.  
Lay persons can provide an eyewitness account of a veteran's 
visible or observable symptoms, such as in this case pain in 
his joints.  See Caldwell v. Derwinski, 1 Vet. App. 466, 469 
(1991); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  However, he is not competent to report that he has 
specific diagnoses of osteoarthritis of the left elbow, right 
leg, right knee or right foot, because that assessment does 
not involve a simple diagnosis.  Therefore, the veteran's 
statements that he currently has osteoarthritis of the left 
elbow, right leg, right knee and right foot have no probative 
value because lay persons are not competent to offer medical 
opinions as to specific diagnoses that require special 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). 

In the absence of competent medical evidence of the claimed 
disabilities, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The benefit of the 
doubt doctrine is not applicable in this case, because the 
preponderance of the evidence is against the claim for 
service connection.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  Thus, without evidence of a current disability, 
the Board must find that entitlement to service connection 
for the left elbow, right leg, right knee and right foot is 
not warranted.  











	(CONTINUED ON NEXT PAGE)


ORDER

1.  New and material evidence having not been submitted, the 
claim to reopen the issue of entitlement to service 
connection for a back disorder is denied.

2.  Entitlement to service connection for a left elbow 
disorder, claimed as osteoarthritis of the left elbow is 
denied.

3.  Entitlement to service connection for a right leg 
disorder, claimed as osteoarthritis of the right leg is 
denied.

4.  Entitlement to service connection for a right knee 
disorder, claimed as osteoarthritis of the right knee is 
denied.

5.  Entitlement to service connection for a right foot 
disorder, claimed as osteoarthritis of the right foot is 
denied.  




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


